UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JANESSA JORDAN-ROWELL,

                                    Plaintiff,
                                                                    19-CV-0370 (CM)
                        -against-
                                                                  ORDER TO AMEND
 WELLS FARGO,

                                    Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. Plaintiff sues Wells Fargo, a national bank. She has paid the relevant fees to bring

this action and she seeks one billion dollars in damages. 1 For the reasons set forth below, the

Court grants Plaintiff leave to file an amended complaint within sixty days of the date of this

order.

                                       STANDARD OF REVIEW

         The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

relevant fees, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000), or that the Court lacks subject matter jurisdiction,

Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). The Court

is obliged, however, to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d

Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v.

Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations

omitted emphasis in original).




         1
             Plaintiff has consented to electronic service of Court documents. (ECF No. 2.)
                                         BACKGROUND

       Plaintiff alleges that on January 4, 2019, she opened accounts at a Wells Fargo branch

office in Manhattan. One month later, someone stole Plaintiff’s Wells Fargo debit card. She states

that an unidentified person used a smartphone application to deposit a total of $800.00 into her

accounts. She also claims that on January 18, 2019, she received an email from Wells Fargo

informing her that it was closing her accounts and mailing her a check for the amount of money

in her accounts when Wells Fargo closes them.

       In addition to her complaint, Plaintiff has filed additional documents, which the Court

construes as supplements to the complaint. (ECF Nos. 3-6.) Attached to these documents are

bank and identity protection service records. One of the supplements includes a copy of a letter

from Wells Fargo to Plaintiff in which Wells Fargo informs Plaintiff that it will be closing

Plaintiff’s accounts by January 18, 2019, “because one or more checks deposited to or cashed

against [Plaintiff’s] account [is] suspected to be counterfeit.” (ECF No. 4, at 5.)

                                           DISCUSSION

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s subject

matter jurisdiction is available only when a “federal question” is presented or, if the plaintiff

asserts only state-law claims under the Court’s diversity jurisdiction, when the plaintiff and the

defendant are citizens of different states and the amount in controversy exceeds the sum or value

of $75,000. “‘[I]t is common ground that in our federal system of limited jurisdiction any party

or the court sua sponte, at any stage of the proceedings, may raise the question of whether the

court has subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919,

AFL-CIO v. CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting

Manway Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir.


                                                  2
1983)); see Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”); Ruhrgas AG, 526 U.S. at 583

(“[S]ubject-matter delineations must be policed by the courts on their own initiative . . . .”).

       To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal

law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal question jurisdiction, without any facts demonstrating a federal-1aw claim, does not

create federal question jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d

1182, 1188-89 (2d Cir. 1996). Plaintiff has failed to allege any facts showing why her claims fall

under federal law and thus, the Court’s federal question jurisdiction. 2

       But the Court can construe Plaintiff’s complaint as asserting claims under state law under

the Court’s diversity jurisdiction. To establish diversity jurisdiction under 28 U.S.C. § 1332, a

plaintiff must first allege that she and the defendant are citizens of different states. See Wis. Dep’t

of Corr. v. Schacht, 524 U.S. 381, 388 (1998). In addition, the plaintiff must allege to a

“reasonable probability” that the claim is in excess of the sum or value of $75,000.00, the

statutory jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network,

Inc., 438 F.3d 214, 221 (2d Cir. 2006). The sum claimed by the plaintiff will control if it is made

in good faith. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938). It is


       2
          Wells Fargo’s status as a national bank does not make every claim brought against it
eligible for the Court’s consideration under the Court’s federal question jurisdiction. See
Wachovia Bank v. Schmidt, 546 U.S. 303, 309-11 (2006).


                                                   3
the Court’s duty, however, to dismiss an action where it is “convinced to a legal certainty that the

plaintiff cannot recover an amount in excess of the [minimum statutory jurisdictional amount.]”

Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994) (quoting Deutsch

v. Hewes St. Realty Corp., 359 F.2d 96, 98 (2d Cir. 1966)) (alteration in original, internal

quotation marks omitted).

       Plaintiff alleges that she is a citizen of New York State. Wells Fargo, a national bank, is

likely a citizen of South Dakota for diversity purposes. Wells Fargo Bank, N.A. v. Konover, 3:05-

CV-1924, 2009 WL 2710229, at *2, 4 (D. Conn. Aug. 21, 2009), aff’d, 630 F. App’x 46 (2d Cir.

2015) (summary order). Thus the parties appear to be diverse. But it is unclear whether Plaintiff

has satisfied the jurisdictional amount for diversity jurisdiction. This is because Plaintiff seeks

one billion dollars in damages arising from a dispute with Wells Fargo in which Wells Fargo

allegedly closed Plaintiff’s accounts and returned her money because someone else apparently

deposited a counterfeit check in the amount of $800.00 in one or more of her accounts. The

Court therefore grants Plaintiff leave to amend her complaint to allege sufficient facts to show

that the Court has diversity jurisdiction to consider her claims. Plaintiff must show that she and

the defendant are citizens of different states and that the amount in controversy exceeds the sum

or value of $75,000.00, the jurisdictional amount for the Court’s diversity jurisdiction.

                                          CONCLUSION

       The Court directs the Clerk of Court to assign this matter to my docket and note service

on the docket. The Court grants Plaintiff leave to file an amended complaint that complies with

the standards set forth above. 3 Plaintiff must submit the amended complaint to this Court’s Pro


       3
          Under Rule 5.2(a) of the Federal Rules of Civil Procedure, when a plaintiff includes
certain information in her Court submission, she must do so in a redacted manner. For example,
when a plaintiff mentions a financial account number in a Court submission, she must only
mention the last four digits of that account number. Fed. R. Civ. P. 5.2(a)(4). A litigant who does


                                                  4
Se Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 19-CV-0370 (CM). An Amended

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and she cannot show good cause to excuse such failure, the

Court will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    April 19, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




not redact their own financial account number in that manner waives the protection of Rule 5.2.
See Fed. R. Civ. P. 5.2(h). Plaintiff’s complaint and at least one of her complaint’s supplements
mention Plaintiff’s financial and identify protection information, including at least one complete
financial account number. Because Plaintiff is a pro se litigant, the Court has directed the Clerk
of Court to limit electronic access to Plaintiff’s submissions to a “case-participant only” basis.
But the Court reminds Plaintiff to comply with Rule 5.2 when she prepares her amended
complaint.


                                                  5
